Citation Nr: 1507149	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an impairment of the left and/or right thumb.

2. Entitlement to service connection for Dupuytren's contracture of the left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran has active duty service from October 1965 to May 1969. 

These matters come to the Board of Veterans' Appeals (Board) on appeal following an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The RO in Waco, Texas currently has original jurisdiction over the Veteran's claims.  

In April 2014, the Board remanded the Veteran's claims for service connection for an additional VA opinion and for the AMC to conduct a de novo review of the claims for service connection for arthritis and tenosynovitis.  

A VA opinion dated May 2014 was obtained and the case was re-adjudicated.  
The Board finds that the issues certified as remaining on appeal are entitlement to service connection for Dupuytren's contracture of the left hand and entitlement to service connection for a disability of the left and right thumb.  

The grant of service-connection for limitation of motion of the right and left fingers, excluding the thumb, claimed as arthritis of the hands, and alternatively as tensosynovitis, represented a full grant of the benefit sought on appeal and are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The issues contained in the Supplemental Statement of the Case dated July 2014  regarding the evaluations of the individual digits of both hands are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran has a disability of the left or right thumb.

2. Dupuytren's contracture of the distal ring finger/distal palm of the left hand was not manifest during service is and not otherwise attributable to service

3. Dupuytren's contracture of the distal ring finger/distal palm of the left hand is not related to (causation or aggravation) a service-connected disease or injury.  


CONCLUSIONS OF LAW

1. A left or right thumb disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. Dupuytren's contracture of the distal ring finger/distal palm of the left hand was not incurred in service and is not proximately due to or aggravated by a service-connected disease.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in an October 2005 letter.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the criteria for reopening a claim with new and material evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

Following the April 2014 Board remand, a VA opinion was provided in May 2014.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate review of the evidence of record and responded to the questions in the April 2014 remand.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the May 2014 VA opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disease or injury, and (3) nexus evidence establishing a connection between the current disability and the service-connected disease or injury.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



Left and Right Thumb

The Veteran seeks service connection for a bilateral thumb.  As an initial matter, the Board notes that the Veteran alleges that the bilateral thumb disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  

Specifically, the Veteran contends that a grenade blast that injured his right leg also resulted in the claimed condition of a bilateral thumb disability.

The Veteran's DD-214 shows he had service in the Republic of Vietnam and that he was injured by a grenade blast that resulted in a retained metallic foreign body in his right thigh and a scar at the entry point.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable for this claim.  

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994) (noting that section 1154(b) "evinces a strong intent to provide generously for the service-connected disabilities of combat veterans by liberalizing the methods of proof allowed"); Wade v. West, 11 Vet. App. 302, 304-05 (1998) (discussing Collette and subsequent decisions of this Court interpreting section 1154(b) as reducing the evidentiary burden only as to the question of in-service incurrence).  In other words, under section 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease, but application of that section does not alter the fundamental requirements of a current disability or a nexus to service.

In consideration of the combat provisions of 38 U.S.C.A. § 1154, the Board finds that the Veteran lay statements alleging that the blast injury in-service also resulted an injury to his hands are credible.  
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  

In the most recent VA opinion dated May 2014, the examiner notes that the Veteran did not manifest any evidence of a limitation of motion of the left or right thumb at the August 2013 VA examination.  The May 2014 examiner also noted that neither thumb was marked as having any evidence of painful motion at the August 2013 VA examination.  

The May 2014 VA examiner opined that the Veteran may have demonstrated radiographic abnormalities of the left thumb on x-ray, but that this does not represent a medical condition, but simply an asymptomatic x-ray finding.

The Veteran was noted during the August 2013 VA examination as having a normal ability to oppose both the left and right thumb.  

Additionally, during a June 2013 VA examination, the Veteran was noted to have no functional loss of the left hand, thumb or fingers.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds the May 2014 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and supported his opinion by citing to evidence of record including radiographic results and medical principles.  For these reasons, the May 2014 VA opinion is afforded controlling probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran is competent to report when he first experienced a limitation of function of his left or right thumb because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The August 2013 and June 2013 VA examinations show physical examination of the Veteran did not reveal evidence of a disability of the left or right thumb.  

Here, the medical evidence disclosing no current disability, disease or injury outweighs the more general and conclusory descriptions of an impairment of the thumbs and the Veteran's opinion that these symptoms constitute a left or right thumb disability.  The Board notes that there is no evidence showing a left or right thumb disease or injury in VA or private treatment records.  In sum, the medical evidence disclosing no disease, injury or disability is more credible and more probative than the lay evidence.

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disease or injury.   He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

In the absence of a competent evidence to establish a left or right thumb disease or injury at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) &  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the first element of 38 C.F.R. § 3.303 has not been met, and the Veteran's claim fails on this basis alone.   

Dupuytren's contracture of the distal ring finger

The Veteran contends his Dupuytren's contracture of the distal ring finger/distal palm of the left hand is directly related to an injury in service.  As an initial matter, the Board notes that the Veteran alleges that the Dupuytren's contracture of the left hand for which he claims entitlement to service connection is the result of participation in combat with the enemy.  

Specifically, the Veteran contends that a grenade blast that injured his right leg also resulted in the claimed condition of Dupuytren's contracture of the distal ring finger/distal palm of the left hand.  

As noted above, the Veteran's DD-214 shows he had service in the Republic of Vietnam and that he was injured by a grenade blast that resulted in a retained metallic foreign body in his right thigh and a scar at the entry point.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable for this claim.  There is post-service evidence of the Dupuytren's contracture of the left hand.  

Additionally, in consideration of the combat provisions of 38 U.S.C.A. § 1154, the Board finds that the Veteran lay statements alleging that the blast injury in-service also resulted an injury to his left hand are credible.  

Thus, what remains to be established is whether there is a nexus between the diagnosed Dupuytren's contracture of the distal ring finger/distal palm of the left hand and his service. 

Service treatment records containing entrance and separation examinations show the Veteran's left hand was noted as normal at discharge.  A June 1967 service treatment note shows a wound to the right leg from a grenade blast.  The Veteran presented with a wound to the posterior aspect of the right thigh.

A May 2014 VA opinion addressed whether there is a nexus between the diagnosed Dupuytren's contracture of the distal ring finger/distal palm of the left hand and his in-service disease or injury.

Following review of the record and examination, the May 2014 VA examiner opined that the Veteran's Dupuytren's contracture of the distal ring finger/distal palm of the left hand was less likely than not due to active duty service.  The examiner supported their opinion by noting that this condition involves a thickening of the tendon sheath of the palmar flexor tendons of the hand.  The examiner opined that this a common condition of unknown cause and that this condition is much more common in older people.  The examiner noted that his condition is not a post-traumatic condition and that hand trauma in 1967 would not cause a Dupuytren's contracture many years later.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds the May 2014 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record and supported his opinion by citing to evidence of record including radiographic results and medical principles.  For these reasons, the May 2014 VA opinion is afforded controlling probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran is competent to report when he first experienced a Dupuytren's contracture of the distal ring finger/distal palm of the left hand because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that the Veteran contends that the injury he sustained in service caused this condition many years later.  

The Board also notes there is no probative evidence associating or linking his current Dupuytren's contracture of the left hand with his active service.  Further, there is no evidence that this this condition is caused or aggravated by the service connected limitation of motion of the left ring finger, (evaluated under Diagnostic Code 5003-5230 in a Rating Decision dated December 2013).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  

ORDER

Service connection for a disability of the left and right thumb is denied.

Service connection for Dupuytren's contracture of the distal ring finger/distal palm of the left hand is denied.



REMAND

After the grant of service connection for the fingers of the left and right hand, the AOJ issued a Supplemental Statement of the Case dated July 2014 that addressed the evaluations of the individual digits of both hands.  There was no notice of disagreement and this was not proper.  However, a December 2014 statement from the Veteran's representative does constitute a notice of disagreement.  See 38 C.F.R. § 19.9(c) (2011); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary). 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a Statement of the Case on the issues regarding the evaluations of the individual digits of both hands.  

This claim should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


